Citation Nr: 1617891	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  12-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a peripheral vestibular disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

The Veteran contends that service connection is warranted for vertigo, according to the May 2012 appeal to the Board.  The Board finds that the scope of the Veteran's claim for vertigo encompasses any pathology that may be diagnosed with under the rating for peripheral vestibular disorders.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, although vestibular neuronitis was not previously mentioned in the course of this appeal, the claim for vertigo encompasses vertigo as well as vestibular neuronitis or other peripheral vestibular disorders affecting this area.  


FINDING OF FACT

The Veteran's peripheral vestibular disorder was caused by his service-connected hearing loss and tinnitus.  



CONCLUSION OF LAW

The criteria for service connection for a peripheral vestibular disorder, as secondary to service-connected hearing loss and tinnitus, have been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for a vestibular neuronitis, a peripheral vestibular disorder.  The Board notes at the outset that service connection on a direct basis was considered.  38 C.F.R. § 3.303.  However, for the following reasons, the Board finds that service connection is established for vestibular neuronitis on a secondary basis as the evidence shows that the condition is secondary to the Veteran's service-connected bilateral hearing loss and tinnitus.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The evidence of record shows that the Veteran is currently diagnosed as having vestibular neuronitis, a peripheral vestibular disorder.  Several private medical opinions submitted by the Veteran including: a May 2009 statement from Dr. Howard N. Barrow, M.D., a June 2009 statement by Dr. Jack H. Thompson, Ph.D., a February 2010 statement from Dr. John C. Shelton, M.D., and a September 2010 medical opinion from Dr. Dean P. Sutherland, M.D., Ph.D. collectively note a vestibular neuronitis diagnosis.  These opinions also noted the Veteran had difficulties with balance, gait ataxia, and that he was prone to falls as a result of the vestibular deficiency. Additionally, the Veteran testified at his February 2016 hearing that he was still experiencing dizziness and instability.  Therefore, the first element of secondary service connection is satisfied.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 448. 

Under the second secondary service connection element, there must be evidence that current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  Here, the Board finds that the Veteran's vestibular neuronitis was caused by his service-connected bilateral hearing loss and tinnitus.  

The Veteran was hospitalized in June 2009 due to extreme vertigo after collapsing at a restaurant.  The admission note shows that the Veteran reported a sensation of the room spinning, vomiting, and nausea.  He also reported vertigo while at rest with aggravation with any attempted movement.  He reported a history or tinnitus and a hearing deficit.  He was given medication and low-dose steroids that improved his symptoms but did not eliminate them.  Upon discharge, the Veteran was diagnosed with improved vertigo that was most likely secondary to vestibular neuronitis and to his chronic bilateral tinnitus, and vertigo.  

A June 2009 initial evaluation conducted by Dr. Thompson offers some probative evidence.  He stated that the Veteran had a long history of bilateral hearing loss and tinnitus.  He noted that the Veteran would experience dizziness when he got up at night.  He further noted his hearing was worse since the dizziness started.  Dr. Thompson assessed the Veteran with vestibular neuronitis.  This record is probative because the doctor noted that the foregoing history was history of the then present illness, vestibular neuronitis.  Therefore, Dr. Thompson related the Veteran's vestibular neuronitis to his bilateral hearing loss and tinnitus.  

In a February 2010 VA examination, the examiner diagnosed the Veteran with vestibular neuronitis but he could not relate this condition to the Veteran's service based on the available information at the time, noting that there was no history of this condition starting in the service or soon after the service.  

An October 2014 opinion from Dr. Anthony P. Viscardi, M.D. offers favorable, probative evidence.  Dr. Viscardi noted that he reviewed the previous medical statements and the Veteran's medical history.  In Dr. Viscardi's opinion, it was more likely than not that the Veteran's service-connected hearing loss and tinnitus were the cause of his chronic vertigo and balance difficulties.  He explained that the artillery noise caused damage to the Veteran's 8th cranial nerve, which progressed over time from causing tinnitus, to progressive hearing loss, and then to vertigo and balance difficulties.   

The foregoing medical evidence reveals that the Veteran's vestibular neuronitis was caused by his service-connected disabilities.  The January 2009 hospital treatment note directly diagnosed his vestibular neuronitis as likely secondary to his bilateral and tinnitus and vertigo.  Additionally, although not expressly identified as the cause of the Veteran's vestibular neuronitis, the June 2009 record authored by Dr. Thompson strongly indicated that the conditions were causally related.  Further, Dr. Viscardi indicated that the Veteran's vestibular disorder was caused by, or a progression of, his service-connected hearing loss and tinnitus disabilities.  Therefore, the Board considers this evidence as positive evidence of a causal relationship between the vestibular neuronitis and his service-connected bilateral hearing loss and tinnitus.  

There is no medical evidence to the contrary.  The February 2010 VA examiner only opined on whether the Veteran's vestibular neuronitis was related to his military service.  He did not opine on the relationship between his vestibular neuronitis and his service-connected conditions.  

Accordingly, as the evidence is in favor of the Veteran, the Board finds that his vestibular neuronitis was caused by his service-connected conditions.  Thus, the causation element of secondary service connection for vestibular neuronitis as secondary to bilateral hearing loss and tinnitus is satisfied.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 448.  Service connection on a secondary basis for vestibular neuronitis, a peripheral vestibular disorder, is granted.


ORDER

Entitlement to service connection for a peripheral vestibular disorder as secondary to service-connected bilateral hearing loss and tinnitus is granted



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


